DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The examiner acknowledges receipt of preliminary amendments dated March 1, 2019 in which, the applicants amended claims 1 and 14, and cancelled claims 2-3, 7-12 and 15-20.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. David Galin on June 3, 2022.

The application has been amended as follows: 
REPLACE claim 14 with the following:
14. (Currently amended) A non-transitory computer readable storage medium, wherein the non-transitory computer readable storage medium stores computer executable instructions, and when being executed by the detection device, the computer executable instructions cause the detection device to execute the method according to claim 1.

Allowable Subject Matter
Claims 1, 4-6, 13 and 14 allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to claims 1, 4-6, 13 and 14, prior art combination of “Machine learning methods for quantitative analysis of Raman spectroscopy data” by Madden et al. (hereinafter ‘Madden’) in view of US PgPub. No. 2013/0325760 by Liu et al. (hereinafter ‘Liu’) teaches a substance ingredient detection method applied to a detection device, the method comprising: obtaining spectral information of a substance to be detected; and matching the spectral information with a pre-obtained prediction model based on a machine learning algorithm to obtain the ingredients of the substance to be detected, wherein the prediction model based on the machine learning algorithm is formed by inputting the spectral information of multiple kinds of substances and the ingredients of the substances for training (See Madden Section 3, Madden teaches using machine learning algorithm to analyze spectroscopy data.)
 pre-obtaining the prediction model based on the machine learning algorithm; pre-obtaining the prediction model based on the machine learning algorithm comprises: obtaining the spectral information of the respective single substances from a preset single substance spectrum library; mixing the respective single substances according to different ingredients and different ratios to obtain the spectral information of the respective mixtures; and using the spectral information and the ingredients of the respective mixtures as inputs, and performing model training based on the machine learning algorithm to obtain the prediction model based on the machine learning algorithm; wherein mixing the respective single substances according to different ingredients and different ratios to obtain the spectral information of the respective mixtures comprises: obtaining possible combinations of the respective single substances in the preset single substance spectrum library, or obtaining the possible combinations of the respective single substances in which the combination categories of the single substances do not exceed a preset threshold in the preset single substance spectrum library;  (See Liu Paragraph [0040], Liu teaches mixing spectral combinations to create a substance spectrum library.)
However, Madden and Liu do not teach or suggest “obtaining a plurality of mixing proportions of each combination according to the number of categories of the single substances in each combination and a preset step value;  2obtaining a plurality of mixtures according to the possible combinations of the respective single substances and the plurality of mixing proportions of each combination; and performing liner superposition on the spectral information of the respective ingredients of each mixture according to the mixing proportion to obtain the spectral information of the mixture.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UTPAL D SHAH whose telephone number is (571)272-5729. The examiner can normally be reached M-F: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on 571-272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/UTPAL D SHAH/Primary Examiner, Art Unit 2665